J-S19019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JAMES W.S. SMITH, JR.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD P. COBLE, ESQ., MICHAEL            :
    T. VAN DER VEEN, ESQ., AND THE             :
    LAW OFFICE OF VAN DER VEEN,                :   No. 2092 EDA 2021
    O'NEILL, HARTSHORN, LEVIN A/K/A            :
    MTV LAW                                    :
                                               :
                       Appellants              :

               Appeal from the Order Entered September 9, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 210301913


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                                  FILED JULY 14, 2022

        Appellants, Richard P. Coble, Esq., Michael T. van der Veen, Esq., and

the law office of van der Veen, O’Neill, Hartshorn, Levin a/k/a MTV Law, appeal

from the order entered on September 9, 2021.            The subject order denied

Appellants’ petition to open and/or strike the default judgment that was

entered in favor of plaintiff, James W.S. Smith, Jr. (hereinafter “Plaintiff”) and

against Appellants. We vacate and remand.

        On March 17, 2021, Plaintiff initiated a civil action by filing a pro se

complaint against Appellants in the Philadelphia County Court of Common

Pleas. Within the complaint, Plaintiff averred that, after he was convicted of

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19019-22



a crime and sentenced in the Philadelphia County Court of Common Pleas, he

retained Appellants as legal counsel.            Plaintiff’s Complaint, 3/17/21, at

¶¶ 8-71. Plaintiff claimed, however, that Appellants failed to properly litigate

his post-sentence motion.1        Id. at ¶¶ 71-103. As a result, Plaintiff filed a
____________________________________________


1   Within Plaintiff’s Complaint, Plaintiff alleged:

        71. At [the post-sentence motion] hearing, [Appellant] Coble read
        the [post-sentence] motion in to the record.

                                           ...

        73. [Appellant] Coble made no arguments other than what
        [Plaintiff] wrote on paper next to them while the [district attorney]
        presented her argument.

                                           ...

        78. [Plaintiff] wrote numerous letters to [Appellant] Coble.

        79. [Appellant] Coble never responded to date.

        80. [Appellant] Coble never obtained [Plaintiff’s] records from [his
        prior attorney].

        81. [Appellant] Coble never obtained trial transcripts.

                                           ...

        87. [Appellant] Coble stated he definitely would win the
        [post-sentence motion] because of the undefendable errors made
        by the [trial] court.

        88. [Appellant] Coble misrepresented himself to [Plaintiff] and his
        [fiancée].

        89. Plaintiff has lost possessions as a result of being incarcerated
        much longer than he should have.
(Footnote Continued Next Page)


                                           -2-
J-S19019-22



three-count complaint against Appellants, claiming breach of contract,

professional negligence, and intentional infliction of emotional distress, and

sought over $1,500,000.00 in damages. Id. at ¶¶ 93-127.

       Plaintiff prefaced his complaint with a clause purporting to be a “notice

to defend,” which declared:

                                NOTICE TO DEFEND

         You have been sued in court. If you wish to defend against
         the claims set forth in the following pages, you must take
         action within twenty (20) days after this complaint and notice
         are served, by entering a written appearance personally or
         by attorney and filing in writing with the court your defenses
         or objections to the claims set forth against you. You are
         warned that if you fail to do so the case may proceed without
         you and a judgment may be entered against you by the court
         without further notice for any money claimed in the compliant
         or for any other claim or relief requested by the Plaintiff. You
         may lose money or property or other rights important to you.

         YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
         IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE
         OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU
         WITH INFORMATION ABOUT HIRING A LAWYER.

         IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
         MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT
         AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
         PERSONS AT A REDUCED FEE OR NO FEE.

         Community Legal Service
         1410 W Eerie Ave.
         Philadelphia, PA 19140
         (215) 227-2400

____________________________________________




Plaintiff’s Complaint, 3/17/21, at ¶¶ 71-89.


                                           -3-
J-S19019-22



Id. at “Notice to Defend.”

       On March 26, 2021, an individual named Angel Bunton2 filed an affidavit

of service, declaring:

         I, Angel Bunton, do affirm that on March 26, 2021, I did serve
         three copies of the complaint for case March term 21
         No:01913 Smith v. Coble ET AL. Service was completed by
         handing all three copies to a woman who identified herself as
         Erica Green. She was an African American woman about late
         twenties, early thirties. She also stated she was the
         receptionist and signed for the complaints. See attached.
         Service was for Defendants Richard Coble, Michael T Van Der
         Veen and MTV Law.

         /s/ Angel Bunton
         PO Box 485
         Vineland NJ 08362
         ...


Affidavit of Service, 3/26/21, at 1.

       Attached to the affidavit of service is a photographic “receipt of service,”

signed by an individual named Erica L. Green, declaring:

         On the 26 day of March, 2021, I received 3 envelopes. The
         envelopes are for Richard Coble ESQ, Michael T Van der Veen
         ESQ, and MTV Law. The envelopes were hand delivered.

Affidavit of Service, 3/26/21, at Attachment.
____________________________________________


2 Plaintiff’s Complaint declares that Angel Bunton is his fiancée. See Plaintiff’s
Complaint, 3/17/21, at ¶¶ 88 and 105. We note that Pennsylvania Rule of
Civil Procedure 400.1(a)(1) declares that, “[i]n an action commenced in the
First Judicial District, original process may be served . . . within the county by
the sheriff or a competent adult.” Pa.R.C.P. 400.1(a)(1); see also Pa.R.C.P.
76 (defining the term “competent adult” as: “an individual eighteen years of
age or older who is neither a party to the action nor an employee or a relative
of a party”).


                                           -4-
J-S19019-22



      Appellants did not file a responsive pleading to the complaint and,

according to Plaintiff, on April 15, 2021, Plaintiff mailed a “notice of praecipe

to enter default judgment” (hereinafter “Rule 237.5 Ten-Day Notice”) to all

three named defendants. Each Rule 237.5 Ten-Day Notice declared:

         NOTICE OF PRAECIPE TO ENTER DEFAULT JUDGMENT

        TO: [Appellants]

        APRIL 15, 2021

        IMPORTANT NOTICE

        YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER
        A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY
        AND FILE IN WRITING WITH THE COURT YOUR DEFENSES
        OR OBJECTIONS TO THE CLAIMS SET FORTH AGAINST YOU.
        UNLESS YOU ACT WITHIN TEN DAYS FROM THE DATE OF
        THIS NOTICE, A JUDGEMENT [sic] MAY BE ENTERED
        AGAINST YOU WITHOUT A HEARING AND YOU MAY LOSE
        YOUR PROPERTY OR OTHER IMPORTANT RIGHTS.

        YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
        IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE
        OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU
        WITH INFORMATION ABOUT HIRING A LAWYER.

        IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
        MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT
        AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
        PERSONS AT A REDUCED FEE OR NO FEE.

        Community Legal Service
        1410 W Eerie Ave.
        Philadelphia, PA 19140
        (215) 227-2400

Plaintiff’s Rule 237.5 Ten-Day Notice, dated 4/15/21, at 1-2.




                                      -5-
J-S19019-22



      On April 28, 2021, Plaintiff filed a praecipe to enter default judgment

against Appellants. Plaintiff’s certification of service declared that he mailed

a copy of the praecipe to enter default judgment to each defendant on April

26, 2021. Further, Plaintiff attached a copy of the Rule 237.5 Ten-Day Notice

to each praecipe to enter default judgment.

      On June 4, 2021, Appellants filed a “petition to open and/or strike

default judgment.”     Within the petition, Appellants averred that they had

never been served with a copy of Plaintiff’s Complaint, the Rule 237.5 Ten-Day

Notice, or the praecipe to enter default judgment and that Appellants “were

unaware that a complaint had been filed by [Plaintiff] and that a default

judgment had been entered against them until June 4, 2021, when copies of

the praecipe to enter default judgment filed by Plaintiff [were] received by

mail from the Office of Judicial Records.” Appellants’ Petition, 6/4/21, at ¶ 8.

      Within their petition, Appellants requested that the trial court strike the

default judgment because: “Plaintiff’s [Rule 237.5 Ten-Day Notice] does not

provide the correct information for the Lawyer Referral and Information

Service, namely the correct office, telephone number or address, and is not

in Spanish;” “Plaintiff’s Notice to Defend[, in Plaintiff’s Complaint, was] not in

the proper form required by the Rules of Civil Procedure;” Appellants were

never served with Plaintiff’s Complaint; and, “Plaintiff’s Affidavit of Service [of

the Complaint was] defective . . . [since it did not] include the time or place

of service, or whether the person served was [Appellant’s] agent or the person

for the time being in charge at any office or usual place of business of

                                       -6-
J-S19019-22



[Appellants,] or a manager or clerk of [Appellants].” Id. at ¶¶ 31, 36, and

39. Alternatively, Appellants requested that the trial court open the default

judgment because:     Appellants were never served with Plaintiff’s Complaint,

the Rule 237.5 Ten-Day Notice, or the praecipe to enter default judgment;

“Plaintiff’s Affidavit of Service [of the Complaint was] defective . . . [since it

did not] include the time or place of service, or whether the person served

was [Appellant’s] agent or the person for the time being in charge at any office

or usual place of business of [Appellants,] or a manager or clerk of

[Appellants];” Appellants promptly filed their petition to open “following

[Appellants’] receipt of actual notice of the entry of the default judgment;”

and, Appellants “have valid and meritorious defenses to the underlying

Complaint.” Id. at ¶¶ 52-57.

      Appellants also attached an affidavit from Erica Green to their petition,

where Ms. Green attested that:

        On March 26, 2021, an unidentified woman delivered to me
        three envelopes addressed to Richard Coble, Esq., Michael T.
        van der Veen, Esq. and MTV Law. I signed a receipt
        presented to me by the unidentified woman after being
        handed the three envelopes. . . .

        Inside of each envelope was a one-page letter dated March
        10, 2021, which was signed by the Plaintiff. . . . No other
        documents were contained within the aforesaid envelopes.

        No copies of the Complaint filed in this matter by the Plaintiff
        were contained within the aforesaid envelopes.

                                       ...




                                      -7-
J-S19019-22


          I do not have authority to accept service of legal process on
          behalf of [Appellants].

          I do not act as agent, manager or clerk of [Appellants] or as
          a person in charge of any office or usual place of business of
          [Appellants].

Affidavit of Erica Green, dated 6/10/21, at 1-2 (paragraph numbering

omitted).

       Attached to Ms. Green’s affidavit was a photograph of each “one-page

letter” that Appellants claimed to have received within the three envelopes

served on March 26, 2021. The handwritten letter addressed to Appellant

Coble declares:

          March 10, 2021

          Dear Mr. Coble,

          I sent you a letter over a month ago along with the proposed
          complaint via email and regular mail. You haven’t responded.
          I will now begin litigation of this matter.

                                                 /s [unintelligible signature]

Id. at Attachment. The other two handwritten, one-page letters were directed

to the other two Appellants and are substantially similar to the above.

       On September 9, 2021, the trial court denied Appellants’ petition and

Appellants filed a timely notice of appeal.3 Appellants raise nine claims on

appeal:
____________________________________________


3 Although damages have not yet been assessed in this case, Pennsylvania
Rule of Appellate Procedure 311(a)(1) permits aggrieved parties such as
Appellants to file an interlocutory appeal as of right from “[a]n order refusing
to open, vacate, or strike off a judgment.” Pa.R.A.P. 311(a)(1). Hence, the
(Footnote Continued Next Page)


                                           -8-
J-S19019-22



         1. Whether the trial court erred as a matter of law and/or
         abused its discretion in denying the Petition to Open and/or
         Strike Default Judgment filed by [Appellants] in this matter,
         in that the court did not properly consider the pleadings and
         filings of record when ruling on the Petition to Strike Default
         Judgment[?]

         2. Whether the trial court erred as a matter of law and/or
         abused its discretion in denying the Petition to Open and/or
         Strike Default Judgment filed by [Appellants] in this matter,
         since the record contains fatal defects which affect the
         validity of the default judgment and entitle [Appellants] to
         relief as a matter of law[?]

         3. Whether the trial court erred as a matter of law and/or
         abused its discretion in denying the Petition to Open and/or
         Strike Default Judgment filed by [Appellants] in this matter,
         since fatal defects appear on the face of the record which
         deny the Office of Judicial Records the authority to enter
         judgment against [Appellants?]

         4. Whether the trial court erred as a matter of law and/or
         abused its discretion in denying the Petition to Open and/or
         Strike Default Judgment filed by [Appellants] in this matter,
         in that the Office of Judicial Records did not have the
         authority to enter default judgment against [Appellants?]

         5. Whether the trial court erred as a matter of law and/or
         abused its discretion in denying the Petition to Open and/or
         Strike Default Judgment filed by [Appellants] in this matter,


____________________________________________


order denying Appellants’ petition to open and/or strike the default judgment
is immediately appealable under Rule 311(a)(1). See Mother’s Restaurant
Inc. v. Krystkiewicz, 861 A.2d 327, 335 (Pa. Super. 2004) (en banc) (“the
plain language of [the Pennsylvania Rules of Civil Procedure] demonstrates
that the entry of the default judgment occurs . . . when the prothonotary
recognizes that a litigant has filed a proper praecipe for the entry of a default
judgment and when the prothonotary enters a default judgment on the
docket. The assessment of legal damages . . . is not a precursor to the proper
entry of a default judgment”).


                                           -9-
J-S19019-22


        since Plaintiff failed to comply with Pa.R.C.P. 237.1, Pa.R.C.P.
        237.5 and Local Rule 1018.1[?]

        6. Whether the trial court erred as a matter of law and/or
        abused its discretion in denying the Petition to Open and/or
        Strike Default Judgment filed by [Appellants] in this matter,
        since Plaintiff failed to comply with Pa.R.C.P. 1018.1 and
        Local Rule 1018.1[?]

        7. Whether the trial court erred as a matter of law and/or
        abused its discretion in denying the Petition to Open and/or
        Strike Default Judgment filed by [Appellants] in this matter,
        since Plaintiff failed to serve [Appellants] in accordance with
        the Pennsylvania Rules of Civil Procedure[?]

        8. Whether the trial court erred as a matter of law and/or
        abused its discretion in denying the Petition to Open and/or
        Strike Default Judgment filed by [Appellants] in this matter,
        since the lack of service upon [Appellants] deprived [the trial
        court] of jurisdiction over [Appellants] and deprived the
        Office of Judicial Records of the authority to enter a default
        judgment against [Appellants] in this matter[?]

        9. Whether the trial court erred as a matter of law and/or
        abused its discretion in denying the Petition to Open and/or
        Strike Default Judgment filed by [Appellants] in this matter,
        since the record reflects that [Appellants] promptly filed their
        Petition to Open Default Judgment, [Appellants] have a
        reasonable excuse for failing to appear and have an
        acceptable and reasonable explanation for the circumstances
        under which Plaintiff entered a default judgment against
        [Appellants?]

Appellants’ Brief at 4-6.

      Appellants’ first set of issues contend that the trial court erred when it

denied their petition to strike the default judgment, as fatal defects or

irregularities appear on the record. The following principles govern our review

of such a claim:




                                    - 10 -
J-S19019-22


        An appeal regarding a petition to strike a default judgment
        implicates the Pennsylvania Rules of Civil Procedure. Issues
        regarding the operation of procedural rules of court present
        us with questions of law. Therefore, our standard of review
        is de novo and our scope of review is plenary.

        A petition to strike a judgment is a common law proceeding
        which operates as a demurrer to the record. A petition to
        strike a judgment may be granted only for a fatal defect or
        irregularity appearing on the face of the record. A petition to
        strike is not a chance to review the merits of the allegations
        of a complaint. Rather, a petition to strike is aimed at defects
        that affect the validity of the judgment and that entitle the
        petitioner, as a matter of law, to relief. A fatal defect on the
        face of the record denies the prothonotary the authority to
        enter judgment. When a prothonotary enters judgment
        without authority, that judgment is void ab initio. When
        deciding if there are fatal defects on the face of the record for
        the purposes of a petition to strike a default judgment, a
        court may only look at what was in the record when the
        judgment was entered.

Green Acres Rehab. & Nursing Ctr. v. Sullivan, 113 A.3d 1261,

1267-1268 (Pa. Super. 2015) (quotation marks, citations, and brackets

omitted).

      First, Appellants claim that the trial court erred when it denied their

petition to strike the default judgment, as Plaintiff’s Rule 237.5 Ten-Day Notice

did not “provide the correct information for the lawyer referral and information

service.” See Appellants’ Brief at 13. We agree.

      In relevant part, Pennsylvania Rule of Civil Procedure 237.1 declares:

        (a)(2) No judgment . . . by default for failure to plead shall
        be entered by the prothonotary unless the praecipe for entry
        includes a certification that a written notice of intention to file
        the praecipe was mailed or delivered

                                       ...


                                      - 11 -
J-S19019-22


           (ii) in the case of a judgment by default, after the failure
           to plead to a complaint and at least ten days prior to the
           date of the filing of the praecipe to the party against
           whom judgment is to be entered and to the party's
           attorney of record, if any.

        (3) A copy of the notice shall be attached to the praecipe.

        (4) The notice and certification required by this rule may not
        be waived.

Pa.R.C.P. 237.1(a).

     Pennsylvania Rule of Civil Procedure 237.5 delineates the form to which

a party must adhere when drafting the written, ten-day notice of intention to

file a praecipe for default judgment. Rule 237.5 declares:

        The notice required by Rule 237.1(a)(2) shall be substantially
        in the following form:

                                (CAPTION)

        To: ___________________________
        (Defendant)

        Date of Notice: ________________


                           IMPORTANT NOTICE

        YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER
        A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY
        AND FILE IN WRITING WITH THE COURT YOUR DEFENSES
        OR OBJECTIONS TO THE CLAIMS SET FORTH AGAINST YOU.
        UNLESS YOU ACT WITHIN TEN DAYS FROM THE DATE OF
        THIS NOTICE, A JUDGMENT MAY BE ENTERED AGAINST YOU
        WITHOUT A HEARING AND YOU MAY LOSE YOUR PROPERTY
        OR OTHER IMPORTANT RIGHTS.

        YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
        IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE



                                    - 12 -
J-S19019-22


        OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU
        WITH INFORMATION ABOUT HIRING A LAWYER.

        IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
        MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT
        AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
        PERSONS AT A REDUCED FEE OR NO FEE.

                       ___________________________
                              (Name of Office)

                       ___________________________
                             (Address of Office)

                       ___________________________
                            (Telephone Number)

                                               _________________
                                   (Signature of Plaintiff or Attorney)

                                                _________________
                                                         (Address)

        Note: The office shall be that designated by the court under
        Rule 1018.1(c).

Pa.R.C.P. 237.5 and Note.

      As is evident, Rule 237.5 requires that each Rule 237.5 Ten-Day Notice

inform the opposing party of a particular agency “that may offer legal services

to eligible persons at a reduced fee or no fee.” See id. The note to Rule

237.5 declares that this agency “shall be that designated by the court under

Rule 1018.1(c).” Id. at Note. Rule 1018.1(c), in turn, declares:

        (c) Each court shall by local rule designate the officer,
        organization, agency or person to be named in the notice
        from whom information can be obtained.

Pa.R.C.P. 1018.1(c).



                                    - 13 -
J-S19019-22



      In accordance with Rule 1018.1(c), the Philadelphia County Court of

Common Pleas promulgated Philadelphia Civil Rule 1018.1. This rule declares:

        (A) The agency to be contacted for legal help as provided in
        Pa.R.C.P. 1018.1(b) is:

              Philadelphia Bar Association
              Lawyer Referral and Information Service
              One Reading Center
              Philadelphia, Pennsylvania 19107
              Telephone (215) 238-1701

Phila. Civ. R. 1018.1(A).

      As this Court has explained, “Rule 237.1 operates in tandem with Rule

237.5. The ten-day notice must ‘substantially’ comply with the language set

forth in Rule 237.5 in order to meet the mandates of Rule 237.1.” Penn Nat’l

Mut. Cas. Ins. Co. v. Phillips, ___ A.3d ___, 2022 WL 1548503, at *8 (Pa.

Super. 2022). This Court has held that, when the Rule 237.5 Ten-Day Notice

does not substantially comply with Rule 237.5, there exists a “fatal defect on

the face of the record pursuant to Rule 237.1.” Oswald v. WB Public Square

Assocs., LLC, 80 A.3d 790, 796 (Pa. Super. 2013) (quotation marks and

citations omitted).   Since “a record which reflects a failure to comply with

[Rule] 237.1 is facially defective[, such a record] cannot support a default

judgment.” Id. (quotation marks, citations, and brackets omitted). Further,

where the record reflects a failure to comply with Rule 237.1, the prothonotary

lacks authority to enter a default judgment and any such judgment entered is

“void ab initio.” Id. at 797.




                                    - 14 -
J-S19019-22



      For example, in Phillips, this Court held that a Rule 237.5 Ten-Day

Notice did not substantially comply with Rule 237.5, where the notice

declared:   “You are in default because you have failed to plead to the

Complaint filed in the above-captioned matter.” Phillips, 2022 WL 1548503,

at *8. We observed that the language in this Rule 237.5 Ten-Day Notice

deviated from the requirements of Rule 237.5, as Rule 237.5 demanded that

the notice advise the defaulting party: “You are in default because you have

failed to enter a written appearance personally or by attorney and file in

writing with the court your defenses or objections to the claims set forth

against you.” Id.

      The Phillips Court held that the Rule 237.5 Ten-Day Notice in its case

did not substantially comply with Rule 237.5 – and that, as a result, the

prothonotary was not authorized to enter the default judgment – because the

language was too general and failed to “expressly direct[] the defendant to

defend by entering an appearance (either personally or by attorney) and by

filing with the court in writing defenses or objections to the claims in the

complaint.” Id. at *9 (quotation marks and citations omitted). Further, we

explained: “[s]ince the [Rule 237.5 Ten-Day Notice] will in many cases be

sent to an as yet unrepresented defendant, repetition of the notice to defend,

in modified form[,] helps to stimulate action and stem the tide of petitions to

open default judgments.” Id. (quotation marks and citations omitted); see

also Oswald, 80 A.3d at 796 (holding that the Rule 237.5 Ten-Day Notice did

not substantially comply with the rule, where the notice merely informed the

                                    - 15 -
J-S19019-22



opposing party: “You are in default because you have failed to take action

required of you in this case”); City of Phila. v. David J. Lane Adver., Inc.,

33 A.3d 674 (Pa. Cmwlth. 2011) (same); AmeriChoice Fed. Credit Union

v. Ross, 135 A.3d 1018 (Pa. Super. 2015) (same).

      Here, Plaintiff’s Rule 237.5 Ten-Day Notice did not substantially comply

with Rule 237.5, as it instructed Appellants to contact a legal referral service

which was not prescribed by the trial court.       Indeed, Plaintiff’s Rule 237.5

Ten-Day Notice declared that Appellants could obtain information about legal

service providers from “Community Legal Service,” located at “1410 W Eerie

Ave. Philadelphia, PA 19140,” and with the telephone number of “(215)

227-2400.”    Plaintiff’s Rule 237.5 Ten-Day Notice, dated 4/15/21, at 1-2.

However, Philadelphia Civil Rule 1018.1 specifically declares that “[t]he

agency to be contacted for legal help” for purposes of Rule 237.5          is the

“Philadelphia Bar Association, Lawyer Referral and Information Service,”

located at “One Reading Center, Philadelphia, Pennsylvania 19107,” and with

the telephone number of “(215) 238-1701.” Phila. Civ. R. 1018.1(A).

      The explanatory comment to Rule 1018.1 explains why the notice must

correctly identify the proper legal aid society:

        New Rule 1018.1 “Notice to Defend”, adopted January 23,
        1975 and effective July 1, 1975, and the related amendments
        to the other Rules, had their origin in a request from the
        Attorney General for amendment to Pennsylvania's historic
        “Notice to Plead” rule which required the notice to be
        “endorsed” upon a complaint to which a responsive answer is
        required.



                                     - 16 -
J-S19019-22


         The Attorney General suggested that the legalistic and
         uniformative nature of the “Notice to Plead” was inadequate
         in the case of “uneducated, uninformed and unsophisticated
         defendants” and raised due process problems, particularly in
         the case of Spanish-speaking minority groups who had little,
         if any, knowledge of the English language. . . .

         The Attorney General also suggested that, with the extension
         of legal aid services to practically every county of the
         Commonwealth under federally financed programs, the
         “Notice to Defend” should also note the availability of legal
         services or legal reference agencies. The right of indigents to
         representation in civil actions which lead to deprivation of
         “substantial rights” has been held to raise due process and
         equal protection questions where the court fails to assign
         counsel. In re Adoption of R.I., 455 Pa. 29 (1973). A
         survey submitted by the Attorney General revealed that in
         Philadelphia large numbers of default judgments were
         entered against defendants who did not understand
         what was required of them or where to turn for legal
         help.

Pa.R.C.P. 1018.1 cmt (emphasis added).4

       The requirement that the notice inform a defaulting party about a locally

designated legal referral agency is, thus, an extremely important provision

and is required because, historically, “large numbers of default judgments

were entered against defendants who did not understand what was required
____________________________________________


4 In Laudenberger v. Port Authority of Allegheny County, the
Pennsylvania Supreme Court explained:

         These explanatory notes have not been officially adopted or
         promulgated by [the Pennsylvania Supreme Court], nor do
         they constitute part of the rule. However, they indicate the
         spirit and motivation behind the drafting of the rule, and they
         serve as guidelines for understanding the purpose for which
         the rule was drafted.

Laudenberger v. Port Auth., 436 A.2d 147, 151 (Pa. 1981).


                                          - 17 -
J-S19019-22



of them or where to turn for legal help.”          See id.   Given that a default

judgment was entered in this case, where Plaintiff’s Rule 237.5 Ten-Day Notice

misinformed Appellants about the legal referral agency prescribed by the trial

court pursuant to Pa.R.C.P. 1018.1 and Phila. Civ. R. 1018.1(A), we must

conclude that the face of the record reveals that Plaintiff’s Rule 237.5 Ten-Day

Notice does not substantially comply with Rule 237.5.5 As such, there exists

a “fatal defect on the face of the record pursuant to Rule 237.1.” Oswald, 80

A.3d at 796.      The prothonotary thus lacked authority to enter the default

judgment in this case and the default judgment is void ab initio. We therefore

vacate the trial court’s order and remand for further proceedings.6

        Order vacated. Case remanded. Jurisdiction relinquished.




____________________________________________


5 Appellants are two attorneys and a law firm. One might infer that Appellants
are ineligible for legal aid or that they knew where to turn for legal
representation – although no evidence exists to support these inferences.
Regardless, a petition to strike a default judgment looks to “the face of the
record” and asks whether “a fatal defect or irregularity appear[s] on the face
of the record.” Green Acres Rehab., 113 A.3d at 1267-1268 (emphasis
added).     Moreover, the explanatory comment to Rule 237.5 expressly
declares: “Rule 237.5 prescribes the form of notice when a judgment by
default is sought. Each form of notice is universal, applying to all plaintiffs
or defendants as the case may be, whether represented or not and without
distinction as to their degree of education or sophistication. As in Rule
1018.1, no attempt is made to apply the notices selectively based on
the nature of the action or party involved.” Pa.R.C.P. 237.5 cmt.
(emphasis added).

6   In light of our disposition, Appellants’ remaining issues are moot.


                                          - 18 -
J-S19019-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2022




                          - 19 -